Citation Nr: 0504169	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to benefits authorized by 38 U.S.C. Chapter 17 
for elephantiasis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served on active duty from November 1960 to 
December 1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

In September 2004, the appellant was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the 
undersigned Veterans Law Judge convened the proceeding in in 
Washington, D.C., and the appellant was located at the RO.  A 
transcript is of record.
 

FINDINGS OF FACT

1.  The appellant's discharge from service was under other 
than honorable conditions, but he was found by administrative 
decision of the RO to be eligible for health care under 
38 U.S.C. Chapter 17 for any disabilities determined to be 
service-connected.  

2.  The preponderance of the probative medical evidence of 
record weighs against a conclusion that the veteran has a 
current disability due to asserted contraction of 
elephantiasis in service.  


CONCLUSION OF LAW

Eligibility for VA medial care and related benefits provided 
by 38 U.S.C Chapter 17, for treatment of elephantiasis, is 
denied.  38 U.S.C.A. §§  131, 1701-1754 (West 2002); 
38 C.F.R. §§ 3.303, 3.360 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2004 letter, the RO advised the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a detailed May 2002 statement of 
the case (SOC) and March 2003, November 2003, and April 2004 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
undersigned discussed the enhanced notification and 
assistance duties codified in the VCAA at the September 2004 
hearing, and asked whether there is any additional evidence 
which VA needs to obtain in connection with the claim.  The 
veteran's response was that there was no additional evidence 
to be obtained.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

It is the appellant's assertion that he contracted 
elephantiasis during service while serving in the 
Mediterranean Sea aboard the aircraft carrier U.S.S. 
Independence, and that at least a portion of his bilateral 
lower extremity disability was caused by this exposure.  The 
appellant's DD Form 214 indicates that his last duty 
assignment was aboard the U.S.S. Independence, and service 
medical records reflect treatment aboard this vessel.  In 
addition, ship's logs of record do indicate that the 
Independence was in the Mediterranean Sea (in the areas of 
the western coast of Italy, Sicily, Greece, and the Western 
Mediterranean) during the time of the appellant's active 
service from October 1960 to June 1962.

In view of the foregoing, it will be conceded for the 
purposes of this decision that the appellant's service did 
include duty in the Mediterranean Sea aboard the U.S.S. 
Independence.  However, his service medical records do not 
reflect treatment for elephantiasis, any related condition, 
or any vascular or circulatory disturbances in the lower 
extremities, and the service separation examination conducted 
in December 1962 was also silent for any complaints or 
objective findings indicative of such disability.  

The first relevant post-service clinical evidence is 
contained in private clinical reports dated in 1996, 
reflecting treatment for vascular insufficiency, with 
lymphedema in the lower extremities, due to a "crush 
injury."  The clinical course thereafter was complicated by 
deep venous thrombosis, cellulitis, and ulcerated sores which 
extended "higher and higher" up the appellant's legs, and 
eventually necessitated bilateral amputations.  The post-
operative course was also complicated by swelling and 
considerable edema attributable to several causes, and the 
record includes pathology reports from tissue samples from 
the lower extremities from 1996 to 1999 reflecting vascular 
insufficiency with ischemic changes and evidence of chronic 
venous congestion (November 1996); peripheral vascular 
disease/atherosclerosis (October 1997); and osteomyelitis 
(February 1998).  A pathology report dated in June 1998 from 
a tissue sample from the right leg stump listed the clinical 
diagnosis as "elephantiasis/cyst," with findings of 
extensive areas of fibrosis and scarring and cyst collection.  
The record also contains a May 1999 pathologist's report from 
a tissue sample from the appellant's left leg stump that 
resulted in "features consistent with elephantiasis 
neuromatosa."  

With respect to the origin of the crush injury, private 
treatment reports dated in January 1997 indicate that the 
appellant sustained an injury to his left leg in June 1996.  
He apparently was getting into his automobile and still had 
his left leg outside the vehicle when his car door was struck 
by another car, resulting in severe trauma with tissue 
crushing in the left leg.  Of note is that these reports 
showed the appellant specifically denying having any vascular 
problems prior to the June 1996 accident.  These reports also 
show the appellant denying ever having any right leg 
claudication and stating that "all his problems" began 
immediately after the severe crush injury to the left leg.  

Additional evidence includes a January 1998 private clinic 
report from L.A.H., M.D., which indicates the appellant was a 
bilateral below-the-knee amputee, with the amputations 
"result[ing] from a serious crushing injury to the left 
lower extremity and complicating lymphedema and failure to 
heal per primum."  A medical history contained on a May 1999 
clinical report refers to the crushing injury occurring in a 
motor vehicle accident in 1995.  This report also refers to a 
history of "elephantiasis while in service in the South 
Pacific."  

In connection with his claim for VA benefits, the appellant 
solicited several supporting statements from private 
physicians tending to link at least some portion of his lower 
extremity disability to alleged service-incurred 
elephantiasis.  Such statements include an August 2000 report 
from an orthopedic surgeon, D.A.V., M.D., who indicated that 
he has assisted the primary surgeon (the above referenced Dr. 
L.A.H.) who performed the surgical procedures on the 
appellant's lower extremities, to include bilateral above the 
knee amputations, since 1996.  He also reported that he 
treated the appellant for problems directly related to the 
amputations and "possible residual underlying disease" 
since the amputations, and that he had witnessed significant 
problems in the lower extremities due to chronic lymphedema.  
He also stated as follows: 

A diagnosis of elephantiasis and the 
resultant lymphedema, to the best of my 
knowledge and recollection, was based on 
early pathologic findings that 
substantiated the clinical findings. 

As to the etiology of the elephantiasis, this physician noted 
that the appellant's military duties included service in the 
Mediterranean while on board a ship in the United States 
Navy, and he stated as follows: 

Although [I am] an orthopedic surgeon, it 
is my understanding that elephantiasis 
resulting in severe lymphedema of the 
extremities may occur due to filarial 
infections following mosquito bites in 
parts of Asia, Africa and the western 
Pacific.  Adding further to the 
presumptive etiology and service 
connection of [the appellant's] 
lymphedema is the fact that he first 
noted pain, swelling, and "sores" in 
both legs in 1963 and 1964 i.e. in close 
proximity to his potential exposure 
during active-duty which terminated in 
November of 1962.  

For the above reasons, it is my opinion, 
within a reasonable medical probability, 
that [the appellant's] severe, 
progressive and debilitating lower 
extremity lymphedema may well be service 
connected.  Therefore, I recommend that 
[the appellant's] request for a review 
and reconsideration of his request for 
service connection to obtain appropriate 
medical care and disability [benefits] be 
favorably considered. 

Additional positive medical evidence of record submitted by 
the appellant includes a July 1999 statement from the 
previously quoted orthopedic surgeon, L.A.H., M.D., who 
indicated he had treated the appellant since December 1995 
for "significant problems due to lymphedema/elephantiasis."  
He indicated that the appellant had informed him that during 
service he was stationed in Turkey, a country in which this 
physician said leishmaniasis is endemic.  He stated that he 
had "advised" the appellant of the possibility of the 
elephantiasis/lymphedema being "service-connected," and 
that this possibility should be "carefully looked into" by 
VA.  

Dr. L.A.H. submitted another statement dated in October 2001 
in which he indicated that he had treated the appellant 
during the last five years of his medical practice until 
August 1999 for elephantiasis with advanced lymphatic 
obstruction.  He stated this diagnosis was confirmed by the 
finding of the parasite in a hydrocele which was drained with 
the fluid being sent to the laboratory.  This physician noted 
that the parasite associated with elephantiasis, "W. 
bancrofti," may remain viable for more than two decades, and 
that the death of the parasitic worm led to granulomatis 
reaction and fibrosis and led to lymphatic obstruction.  He 
noted that the parasite wuchuria (sic; should be 
"wuchereria") bancrofti was endemic in the cosmopolitan 
areas of South America, the Caribbean, and Africa, and noted 
that the appellant served in the United States Navy in the 
Caribbean, Mediterranean, and coast of Turkey, and that the 
appellant had not left the United States since his separation  
from service.  The physician then concluded as follows:  

[The appellant's] significant problems 
due to lymphatic Filariasis which is . . 
. the result of a mosquito bite (culex) 
while traveling in endemic ar[e]as with 
the United States Navy should be 
considered as service connected.  
Emphasis supplied. 

The record also contains documents from various sources 
researched by the appellant discussing the origin and 
pathology of elephantiasis/lymphatic filariasis, with some of 
these documents indicating that this condition was endemic to 
Turkey and the Eastern Mediterranean.    

The record also contains a March 2002 opinion from a VA 
medical professional identified by the RO as being Board 
Certified in Internal Medicine with a subspecialty in 
Infectious Disease.  She was provided with clinical records 
pertinent to the appellant's case dated from 1992 to 2001.  
Based upon review of these records and information contained 
in a medical treatise dealing with tropical medicine and 
emerging infectious diseases, she concluded that there was 
"no evidence leading to the conclusion that [the appellant] 
has ever suffered from infection with Wuchereria bancrofti."  

As support for her conclusion above, the physician noted that 
new arrivals, such as the appellant would have been, to areas 
in which this nematode are endemic "are rarely infected due 
to the inefficiency of transmission from vector to host." 
She also stated that when infections of new arrivals do 
occur, the acute phase tends to occur more rapidly and more 
severely than is typical of infection of the endemic 
population.  She also stated than that progression to chronic 
manifestations in new arrivals is more rapid than with the 
endemic population, and that the clinical symptoms abate with 
such individuals when they are subsequently removed from the 
endemic area.  

The physician who completed the March 2002 opinion found 
several additional reasons to believe that the appellant's 
complaints were not the result of Bancroftian filariasis.  
First, she stated that the main loci for this disease is Asia 
and sub-Saharan Africa, and that the presence of the disease 
in the Mediterranean is "minimal at best," with the medical 
treatise relied upon by the physician stating that the 
disease is no longer found in the Mediterranean or Middle 
East at all.  She also stated that the number of mosquitoes 
to which the appellant would have to have been exposed, and 
length of time of exposure he would have needed to have had 
to develop the disease, would have to have been "high," and 
that she was not sure such exposure would have been possible 
at sea or in port.  Also, and as indicated above, the 
clinical picture associated with the disease in a new arrival 
would have been of a more rapid development than was said to 
have occurred as stated by the appellant.  In this regard, 
the physician further noted that there was no information or 
claim of such acute manifestations proximate to service.  The 
physician also found that a comparison of the pathology 
associated with filariasis and that provided at the time of 
the appellant's amputations did not convince her that 
filarial disease was an underlying causative factor.  She 
also found insufficient documentation to support the 
isolation of a Wuchereria bancrofti infection referenced by 
Dr. L.A:H., given the fact that, in the physician's words, 
this statement was crafted "in Albuquerque, NM, 
approximately 37 years after possible exposure.  (Where is 
the worm?)"  

Additional evidence of record with regard to the matter of 
whether the parasite identified with elephantiasis was 
actually clinically shown is contained in an April 2002 
report submitted by the appellant from T.K, M.D, of Rio 
Grande Pathology Associates.  This physician stated that his 
review of the records failed to demonstrate the parasitic 
organism wuchereria bancrofti.  (This physician explained 
that "Bancroftian filariasis is an infection by the filarial 
worm wuchereria bancrofti which causes disease by blocking 
lymphatic vessels.")  He noted that, as far as he could 
determine, the diagnosis of elephantiasis was a clinical 
diagnosis of Dr. L.A.H. and that "[o]ur previous surgical 
pathology reports showed changes which are consistent with 
that clinical diagnosis, but we did not identify the 
parasitic organism."   

Additional evidence includes a handwritten letter submitted 
by the appellant in May 2002, which he asserted had been 
completed by Dr. L.A.H.  This letter discusses the 
possibility of obtaining the original laboratory reports from 
the purported identification of the parasite in question from 
the drained hydrocele referenced in his October 2001 letter, 
as discussed above.  There is no indication of record that 
Dr. L.A.H. or the appellant made such an attempt to obtain 
these reports.   

A July 2002 report from K.F., M.D., indicates that he had 
treated the appellant for two years with a diagnosis made by 
Drs. L.A.H. and T.K. of "filarial tropical disease of 
elephantiasis" that the appellant contracted while the 
appellant was in the service.  He also indicated that he was 
contacted by a physician who works for the Center for Disease 
Control (CDC) in Atlanta, Georgia, who told him there was no 
blood test available at this time that would confirm the 
diagnosis of elephantiasis.  This physician concluded that he 
"truly believed" that the appellant lost his legs because 
of elephantiasis related to his filarial disease.  He also 
indicated that the appellant's cardiologist, Dr. W.H., was in 
agreement with the diagnosis of elephantiasis.  

Additional evidence of record is contained in a February 2003 
report from a veterinarian in the employ of the Wyoming 
Department of Health, who indicated that she had conducted 
research on lymphatic filariasis (LF), to include conducting 
conversations with medical epidemiologists at the CDC who 
have expertise in LF.  Her research revealed that there were 
eight species of nematodes, the most common of which included 
Wuchereria bancrofti.  She stated that these parasites are 
known to occur in over 80 countries in tropical and 
subtropical countries, including Asia, the Pacific Islands, 
Africa, portions of South America, the Caribbean basin, 
China, India, Indonesia, Korea, Japan, Malaysia and the 
Philippines.  She indicated that in the early stages of LF, a 
definitive diagnosis is generally made by demonstration of 
microfilariae in the blood and serologic tests for 
antibodies.  According to this veterinarian, none of these 
tests is useful for persons such as the appellant who were 
said to have been exposed 40 years ago, as any filarial worm 
would have died and any measurable antibodies would no longer 
be present.  As a result of these difficulties in documenting 
the presence of LF, this veterinarian stated that the 
officials at the CDC with whom she spoke indicated veterans 
"across the country" were being denied VA health care due 
to this inability to demonstrate a definitive diagnosis.  She 
concluded as follows: 

Admittedly, the case for lymphatic 
filariasis in [the appellant's] case and 
its relationship to prior service is 
somewhat circumstantial.  Nevertheless, I 
believe there is enough circumstantial 
evidence suggesting a causal relationship 
. . . to warrant reconsideration of his 
situation.  I therefore wish to request, 
on [the appellant's] behalf, that his 
case be reviewed again for further 
determination of whether his problem is 
service-connected.  

The additional evidence includes electronic mail 
correspondence from a professor at the Harvard Medical School 
who is the Co-Chief of the Infectious Disease Division, who 
stated that persons with LF may have involvement in the legs 
without involvement of the genitals.  He also stated that, 
without full details of the appellant's illness, he could not 
make a definitive diagnosis.  Also of record is a report 
dated in January 2004 from the Deputy Director of Public 
Health and State Health Officer of the Wyoming Department of 
Health, who indicated that he had read the February 2003 
veterinarian's report summarized above and concurred with her 
findings.  

Finally, the record reflects January 2004 correspondence from 
a physician in the employ of the Laboratory of Parasitic 
Diseases at the National Institutes of Health who indicated 
that, based upon the information provided by the appellant 
(who informed her that he served in the "south region of 
Asia" when he was in the Navy in 1961 and 1962; that he 
subsequently suffered from problems with his legs since 
leaving service; that an excised hydrocele was tested by a 
labortory and revealed elephantiasis; and that the CDC had 
looked at his records and concurred with the findings) it was 
"entirely possible" that the appellant's condition was 
caused by LF.  She also commented that, with respect to 
checking for antibodies, their presence would be "strong 
objective evidence" of LF, but that a negative result would 
provide "no evidence one way or the other given the length 
of time that has elapsed since [the appellant's] exposure."  

Summarizing the appellant's testimony at his September 2004 
hearing before the Board, he asserted that he had symptoms of 
pain and swelling in his legs beginning in the late 1960s 
that progressively worsened through the years.  He testified 
that it was not until 1996 that he was told these were 
symptoms of elephantiasis.  He stated that he contracted this 
condition as a result of being bitten by a mosquito while on 
duty on a ship in the Navy in the Eastern Mediterranean.  The 
appellant also testified that laboratory testing to confirm 
the presence of the parasite identified with elephantiasis 
would be futile as the "worm" could no longer be 
identified, and that while he had been told there was a new 
test to determine the presence of the counteracting antibody, 
the "government" felt such testing was a "waste of time" 
in persons such as the appellant who asserted exposure to the 
parasite so many years in the past.  

III.  Legal Criteria/Analysis

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care are contained in 
38 U.S.C.A. §§ 1701 to 1754, or "Chapter 17."

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  
38 C.F.R. § 3.360(a).  In making determinations of health-
care eligibility, the same criteria will be used as is 
applicable to determinations of "service incurrence" and 
"in line of duty" when there is no character-of-discharge 
bar.  38 C.F.R. § 3.360(c).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that a March 2004 administrative 
decision of the RO found the appellant to be eligible for 
health care under 38 U.S.C. Chapter 17 for any disabilities 
determined to be service-connected, as the circumstances of 
his discharge did not result in a statutory bar to 
entitlement.  See 38 C.F.R. § 3.12(c).  As such, the 
appellant's claim will be adjudicated under the legal 
principles applicable to service connection. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

"It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board also has the responsibility to weigh the 
medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  However, the Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

In addition, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Court has also held that the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  

After reviewing the entire evidence of record, which does 
include some positive evidence tending to provide some link 
between the appellant's lower extremity amputations and his 
claimed elephantiasis, the Board concludes that the probative 
weight of this evidence is exceeded by that of the negative.  
A principal reason for this conclusion is the fact that the 
record reveals many inconsistencies in the history provided 
by the appellant with respect to the nature of his service in 
the Navy and the onset of his lower extremity difficulties.  
Thus, as the positive opinions of record are, in substantial 
part, based upon the conflicting history provided by the 
appellant, the probative value of these opinions is reduced.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

Exemplifying some of the inconsistencies in the appellant's 
history, the history recorded by the examiners in May 1999 
showed the appellant reporting that he contracted 
elephantiasis while serving with the Navy in the South 
Pacific.  Subsequent medical histories showed the appellant 
reporting that he contracted elephantiasis during service in 
Turkey, and he testified at the hearing before the 
undersigned that he contracted elephantiasis while serving in 
the Eastern Caribbean.  The Board has no reason to doubt the 
appellant's sincerity, and recognizes that it has been more 
than 40 years since his Navy service, which could affect the 
accuracy of his recollections.  However, aside from the 
questions of credibility raised by these alternating 
histories presented by the appellant, the ship's logs from 
the U.S.S. Independence, as set fort above, do not reflect 
that the vessel was located in the South Pacific, or for that 
matter, Turkey.  With respect to the onset of the claimed 
bilateral lower extremity disabilities, the appellant in June 
1997 told the examiners that he had experienced no problems 
with his lower extremities prior to the June 1996 car 
accident, but told the undersigned at the June 2004 hearing 
that these problems began in the late 1960s.  Also, the 
August 2000 opinion from D.A.V., M.D., was based upon a 
history provided by the appellant to the effect that he first 
noticed pain and swelling in his lower extremities in 1963 
and 1964.    

With regard to the medical opinions of record, the Board 
finds the March 2002 opinion from the VA physician, who is 
Board Certified in Internal Medicine and whose specialties 
include infectious disease, to be of greater probative value 
than the positive opinions submitted by the private 
orthopedic surgeons.  While the orthopedic surgeons have an 
intimate knowledge of the appellant's clinical picture as it 
pertains to the surgeries they have performed on the 
appellant's lower extremities, there is no indication they 
have any particular insight into tropical or infectious 
diseases.  As a result, it is entirely reasonable for the 
Board to find that the March 2002 VA medical opinion is of 
greater probative value than those submitted by the 
appellant's private orthopedic surgeons.  This is 
particularly true given the fact that the March 2002 opinion 
is supported by a more comprehensive discussion of the 
clinical history and clinical findings than the positive 
clinical opinions from the appellant's orthopedists. 

The VA physician who completed the March 2002 opinion, as 
noted above, found several reasons to conclude that the 
appellant did not contract elephantiasis during service.  
Principal among these is the nature of the disease when 
contracted by visitors to areas where elephantiasis is 
endemic (with such contraction by visitors said to be much 
more rare than by the native population in the first place), 
in particular the rapid onset and resolution of symptoms.  In 
this case, the service medical records are entirely negative 
for any evidence of complaints or treatment referable to 
elephantiasis, and this condition was first clinically 
suspected over 30 years after the alleged in-service 
contraction of elephantiasis.  As such, the clinical course 
alleged by the appellant is the exact opposite of what would 
be expected in infected visitors to an endemic area.  Further 
weighing against a conclusion that the appellant contracted 
elephantiasis during service is the fact that the medical 
literature cited in the March 2002 opinion suggests that 
there was no more than a minimal risk of contracting the 
disease in question in the Mediterranean Region.

With regard to the discussion in the March 2002 opinion of 
whether the record actually documents the presence of 
elephantiasis, the Board notes that, while Dr. L.A.H. stated 
that a diagnosis of elephantiasis was confirmed by fluid 
drained from a hydrocele, there is no documentation of this 
fact, and the pathologic reports of record which referenced 
elephantiasis dated in June 1998 and May 1999 indicated the 
tissue samples in question came from the right and left leg 
amputation stumps, rather than a hydrocele.  Thus, the 
skepticism of the VA physician in her March 2002 opinion as 
to whether elephantiasis had actually been clinically 
demonstrated is well-founded in this case.  Further 
supporting the VA physician's skepticism is the April 2002 
pathologist's report (completed by the pathologist of record 
listed on the June 1998 pathology report) indicating that the 
parasitic organism associated with elephantiasis was never 
actually clinically identified, and that the diagnosis of 
elephantiasis was a clinical diagnosis of Dr. L.A.H.  Given 
this evidence, and the fact that the VA physician has 
specialized knowledge with respect to infectious diseases 
which Dr. L.A.H. does not possess, the Board finds her 
assessment of the clinical picture in this case to be more 
persuasive that of Dr. L.A.H.  Therefore, to the extent that 
the record contains additional positive evidence which is 
dependent upon the diagnosis of elephantiasis made by 
Dr. L.A.H. (see, e.g., the July 2002 opinion by K.F., M.D.), 
this positive evidence is of minimal probative value.  

In sum, the Board finds that there are too many discrepancies 
in the history provided by the appellant to attach any 
significant probative value to his assertions with regard to 
in-service contraction of elephantiasis.  To the extent that 
the positive opinions of record made by the physicians who do 
not specialize in tropical or infectious diseases were 
necessarily, at bottom, solely based upon the appellant's 
assertions as to in-service contraction of elephantiasis, 
they are of minimal probative value, particularly in light of 
the negative evidence represented by the March 2002 opinion 
of the VA physician who does specialize in infectious 
diseases.  See Reonal, Swann, supra. 

In making the determinations above, the Board does not intend 
to minimize the fact than the record does contain some 
laboratory findings suggestive of elephantiasis.  Setting 
aside the fact that, even if the clinical presence of 
elephantiasis was presumed, entitlement to the benefits 
sought would still depend on the matter of (1) whether this 
condition was actually contracted in service, and (2) the 
extent to which the appellant's lower extremity amputation 
was clinically related to elephantiasis as opposed to other 
factors, to include the "crushing" injury sustained in the 
June 1996 automobile accident, or cellulitis, osteomyelitis 
or other vascular disturbances unrelated to the alleged 
elephantiasis, the Board acknowledges that the adjudication 
of the appellant's case has been complicated by the clinical 
uncertainty with regard to diagnosis of elephantiasis.  The 
Board has also considered the references to the CDC and other 
sources with regard to the difficulty in confirming the 
diagnosis of elephantiasis, and is sympathetic to the 
statements supporting the appellant and the appellant's 
testimony with regard to this matter.  In this regard, it 
would have been helpful if Dr. L.A.H. could have located the 
pathology reports from the hydrocele referenced in his 
correspondence to the appellant submitted in May 2002.

However, given the testimony before the undersigned 
indicating that there was no additional evidence to submit, 
and expressing a desire for the Board to adjudicate the claim 
on the existing record, the Board concludes that the 
additional delay in the adjudication of this case which would 
result from a remand to obtain more definitive laboratory 
findings is not warranted or justified given the facts of 
this case.  This is particularly true in light of the January 
2004 response in the record from a physician in the employ of 
the National Institutes of Health, who indicated that a 
negative result from laboratory testing to determine the 
presence of the antibodies that counteract LF/elephantiasis 
would provide "no evidence one way or the other" as to the 
presence of the disease in question, given the lengthy time 
that has passed since the claimed in-service contraction of 
this disease.  

The Board appreciates the persistent and thorough manner in 
which the appellant has prosecuted his claim.  In addition, 
we emphasize that the facts relating to the character of his 
separation from service have had no bearing on the Board's 
adjudication herein.  In short, however, and without doubting 
the sincerity of the appellant's assertions, the fact remains 
that the service medical records are silent as to the claimed 
disability and the March 2002 VA specialist's opinion was 
specific, comprehensive, and definitive in rejecting the 
alleged etiologic link between any present lower extremity 
disability and the claimed in-service contraction of 
elephantiasis.  Furthermore, and without questioning the 
motives of the medical professionals who submitted statements 
on behalf of the appellant, the March 2002 opinion solicited 
by the RO has the added benefit for adjudication purposes of 
being from an unquestionably unbiased and independent source.  
Accordingly, and under the authority cited above, the Board 
finds the probative weight of the negative evidence in this 
case to exceed that of the positive.  See Evans, 12 Vet. App. 
at 22; Sklar, 5 Vet. App. at 140; Guerrieri, 4 Vet. App. at 
467.  Thus, the claim must be denied.  Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to benefits authorized by 38 U.S.C. Chapter 17 
for elephantiasis is denied.   




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


